Citation Nr: 1343018	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a right forearm disability.

3.  Entitlement to service connection for an acquired psychiatric disability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back disability.  

5.  Entitlement to a disability rating in excess of 30 percent for service connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse, and Mr. J.S.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran appeared and provided testimony before the undersigned acting Veterans Law Judge.  A transcript of that hearing is associated with the claims files.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The issues of entitlement to service connection for GERD and an acquired psychiatric disability, and entitlement to a disability rating in excess of 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A right forearm disability was not identified on the examination when the Veteran was accepted for his period of active service.  

2. There is clear and unmistakable evidence that the fracture of the ulnar and radius of the right forearm pre-existed active service and did not increase in severity during service.  

3.  The Veteran's low back disability is manifested by constant pain, pain on motion, spasm, and flexion of the thoracolumbar spine ranging from 70 degrees to full flexion without evidence of muscle spasm or guarding severe enough to cause abnormal gait or spinal contour, incapacitating episodes, or separate neurological manifestations.      


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right forearm disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013). 

2.  The criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5021, 5235-5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in March and May 2009 that fully addressed all notice elements.  The letters were sent prior to the initial RO decision in these matters and informed the Veteran of what evidence was required to substantiate the claim for service connection and of his and VA's respective duties for obtaining evidence.  Furthermore, the November 2009 letter provided the Veteran notice in compliance with Dingess.  

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in March and May 2009.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-03 (separate notification is not required for "downstream" elements following a service connection grant, such as initial rating and effective date); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  For this reason, no further notice is needed under VCAA regarding the initial rating issue. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  VA treatment records dated from September 2008 to April 2011 are associated with the claims file.  

The Veteran was afforded appropriate VA medical examinations in September 2009 and January 2011.  The examination reports indicate that the claims files were reviewed in conjunction with the examinations, and the examiners provided an explanation of rationale for the opinions.  As such, the Board finds that these examinations are adequate for decisional purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2011 Board hearing, the acting VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and severity of the Veteran's low back disability.  Additional testimony was provided at the hearing by the Veteran's spouse and an additional witness, a Mr. J.S., was present.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim.  The Veteran identified additional private treatment records that might contain pertinent evidence and the acting VLJ agreed to hold the record open for 30 days to afford the Veteran an opportunity to submit such records.  The identified records, which are additional private treatment records simply documenting the Veteran's treatment for his low back disability in 2007, were received by the Board in September 2011.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection for a Right Forearm Disability

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.  The Court noted that to rebut the aggravation prong of the presumption of soundness, VA must establish by clear and unmistakable evidence either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease.  The Court indicated that this burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation and the burden is not met by finding "that the record contains insufficient evidence of aggravation."  The Court noted that the Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, the burden is never shifted back to the Veteran to show that his disability increased in severity during service.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran contends that service connection for a right forearm disability is warranted because his active service permanently aggravated a pre-existing right forearm injury.  

A review of the Veteran's service treatment records is silent for any notation of a right forearm disability upon the Veteran's enlistment examination in April 1974.  The report indicates that examination of the upper extremities was normal.  The Board finds that the Veteran is presumed to have been sound upon entry into the military since a right forearm disability was not noted or diagnosed at the time of the acceptance, examination, or enrollment.  See 38 U.S.C.A. § 1111.  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.   The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b), Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

In the present case, a preexisting right forearm disability was not noted upon entry into service and the Veteran is presumed to have been sound upon entry into service.  The Board finds that the presumption of soundness is rebutted and there is clear and unmistakable evidence that a right forearm disability existed prior to service and was not aggravated by such service beyond the natural progression of the disease.   

The Veteran entered active service on July 9, 1974.  Service treatment records show that on July 25, 1974, the Veteran sought medical treatment for a soft tissue injury of the right forearm.  The Veteran reported that he was in a car accident one and a half years ago and the bone in the right forearm was crushed.  He reported that he fell on the right forearm the day before and it was giving him a lot of pain.  X-ray examination showed a healed fracture on the distal radius and ulna.  There was dorsal and lateral angulation of the distal portion of the bones.  Physical examination revealed malunion of the fracture of the right forearm with limitation of motion in the right wrist.  Evaluation at the medical center revealed tenderness over the medial aspect of the right distal forearm.  It was noted that x-ray examination was negative for a fracture; an old fracture was present.  A July 30, 1974 record shows that the Veteran had a fracture of the right wrist that existed prior to service and the Veteran had limited motion.  He was put on a "no pushups" profile until August 12.  

A January 1975 service treatment record indicates that the Veteran reported having pain in the right forearm. Examination revealed good range of motion.  X-ray was negative for a fracture; a healed fracture of the distal right radius and ulnar was noted.  On February 4, 1975, the Veteran was put on a "no lifting over 10 pounds" profile for three days.  The October 1976 separation examination indicates that the Veteran had a fractured right forearm with residual mild deformity which existed prior to service.  The Veteran was afforded a VA examination in January 2011, at which time the VA examiner determined that the Veteran's right forearm condition was not aggravated by his active service, and found that there had been a right forearm injury prior to his active service.  

There is clear and unmistakable evidence establishing that the right forearm disability existed prior to service and was not aggravated during service.  The service treatment records and the January 2011 VA medical opinion are clear and unmistakable evidence that the right forearm disability existed prior to service.  As noted above, 15 days after service entrance, an x-ray examination of the right forearm revealed an old healed fracture of the right distal radius and ulna.  The examining physician determined that the old healed fracture existed prior to service.  The in-service x-ray examinations are obvious and undebatable evidence that the healed fracture of the right radius and ulna existed prior to service. 

A VA medical opinion was obtained in January 2011 as to whether the right forearm disability increased in severity during active service beyond the natural progression of the disease.  The VA examiner considered the claims folder including the service treatment records and the Veteran's medical history pertinent to the right forearm disability including the Veteran's own statements concerning the disability in arriving at the medical opinion.  The examiner reviewed the service treatment records including the x-ray examination reports.  The Veteran reported having daily intermittent pain in the distal right forearm region with range of motion and lifting activities. The pain was moderate.  The Veteran stated that there was stiffness in the wrist.  Physical examination revealed a right forearm of normal appearance except for a slight 10 degree posterior angulation of the distal forearm form the prior fracture.  The Veteran had normal sensation and motor strength.  Range of motion of the right wrist was extension to 55 degrees (70 degrees is normal extension), palmar flexion to 60 degrees (80 degrees is normal), radial deviation of 10 degrees (20 degrees is normal) and ulna deviation of 40 degrees (45 degrees is normal).  The left wrist had the same range of motion as the right.  All motion was without pain, and there was no additional weakness, additional loss of motion, or additional functional impairment with repetition.  The VA examiner opined that the right forearm condition was not aggravated by active service.  The VA examiner stated that the Veteran was seen on one occasion in 1974 and one occasion in 1975 with forearm complaints.  The VA examiner noted that the Veteran was treated with evidence of resolution of the complaints.  The records at the time of the separation in 1976 were negative for any ongoing problems with the forearm or wrist.  The VA examiner stated that review of the VA treatment records from 1997 to present did not reveal any significant forearm complaints to the present date.  The VA examiner indicated that the Veteran had pain in the right forearm which is age and occupational related and it felt to be the normal representation of aging following the fracture in the early 1970's.  

The January 2011 VA medical opinion is clear and unmistakable evidence that establishes that the pre-existing right forearm disability was not aggravated during service beyond the natural progression of the disease.  While the examiner did not use the phrase "clear and unmistakable" with regard to the finding that there was no evidence of a permanent increase in severity of the pre-existing right forearm disability beyond the natural progression of the disease, a fair reading of that conclusion is that it is obvious, manifest and undebatable that the right forearm disability was not aggravated beyond the natural progression of the disease and therefore it was clearly and unmistakably not aggravated during service.  The examiner gave an adequate rationale for that conclusion.  He opined that the symptoms in service had resolved and upon exit from service, the Veteran did not have any ongoing problems with the right forearm.  The examiner opined that the current symptoms were due to aging and were occupation related and were a normal representation of aging following the fracture.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the January 2011 VA medical opinion to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records and the Veteran's entire medical history pertinent to the right forearm including the Veteran's own statements concerning this disability in arriving at the medical opinion.  The examiner provided a rationale for the opinion and cited to the facts which supported the opinion.  The examiner's opinion is supported by a rationale and is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has submitted his own lay statements that the right forearm was aggravated by his active service.  The Veteran is competent to report observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether a disability was aggravated beyond the natural progression of the disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  An opinion as to whether the right forearm disability was aggravated by active service would require knowledge of the complexities of the musculoskeletal system which the Veteran does not have.  There is no competent medical evidence of record indicating that the current right forearm disability was aggravated by active service beyond the natural progression of the disease.  

The Board finds that the service treatment records including the July 1974 x-ray examination of the right forearm and the October 1976 separation examination, and the January 2011 VA medical opinion, when considered together, are clear and unmistakable evidence that demonstrates that the right forearm disability preexisted service and was not permanently aggravated by such service beyond the natural progression of the disease.  The presumption of soundness is rebutted by clear and unmistakable evidence that demonstrates that the right forearm disability preexisted service and was not aggravated by such service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for the right forearm disability is denied.  

III. Entitlement to a Higher Rating for the Low Back Disability 

Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, a 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran contends that his service-connected low back disability is more severe than is reflected by the currently assigned 10 percent disability rating.  In this regard, the Veteran testified at his August 2011 Board hearing that his low back disability caused constant pain and flare-ups 2 or 3 times a month and he reported that he had lost approximately 2 weeks of work in the previous 12 months.  

The Veteran was afforded a VA examination in September 2009.  At that time, he reported that he had injured his back while on active service at Elmendorf Air Force Base in Alaska.  Lumbar strain was diagnosed.  He reported that he continued to have low back pain following separation from active service and that he was unable to lift more than 35 pounds.  He denied any history of back surgery, radiating pain, or bowel or bladder symptoms.  He reported that he wore a back brace at work, but not at home.  He denied incapacitating events that required hospitalization within the past year.  He did not require the use of any assistive devices for ambulation, but did report trouble with prolonged sitting, standing, and riding in a car.  

On physical examination, the Veteran's back showed no deformity, scars, or spasm.  Knee jerk reflex was noted to be normal and ankle jerk reflex was trace.  Weakness of dorsiflexion was noted on the right side, with sensory loss and foot drop.  However, this was noted to be the result of a 1977 postservice gunshot wound to the right hip, and was not related to his service-connected low back disability.  Range of motion measurements were as follows: forward flexion to 90 degrees; retroflexion to 35 degrees; lateral flexion to 35 degrees bilaterally; and rotation to 35 degrees bilaterally.  On repeat testing, the Veteran had mild pain on all ranges of motion, but no weakness, fatigability, or loss of endurance.  X-ray of the lumbar spine revealed degenerative changes at L4-L5.  The diagnosis was chronic low back strain.  

The Veteran was afforded another VA examination in January 2011.  He reported that his symptoms had not changed since his September 2009 VA examination.  He reported that he had chronic low back pain, which was moderate to severe in nature and he took Celebrex and Flexeril twice a week to manage his pain.  He reported some stiffness, loss of motion, and occasional spasm; he had occasional pain that radiated down the right lateral thigh to the knee, but denied any persistent radiculopathy from the back.  It was noted that he had longstanding nerve damage to the right side following a postservice gunshot wound in 1977, which had no relationship to his low back disability.  He denied any bowel or bladder trouble.  He reported that he had flare-ups of his back pain caused by sitting, lifting, and standing.  He denied any additional weakness, instability, or additional loss of motion during flare-ups.  He reported that if a flare-up occurred while he was working, he would take a brief break and his symptoms would typically ease after several hours.  He reported that he did not require the use of a cane or brace for his low back disability and he did not report any incapacitating episodes in the previous 12 months.  

On physical examination, the Veteran was noted to walk with a normal gait.  He had normal motor strength in his arms and legs bilaterally.  Sensory examination was normal, except for diminished sensation in the right lower extremity as a result of the 1977 gunshot wound.  His spinous process was aligned throughout.  There was spasm and tenderness to palpation in the distal lower lumbar spine.  Active range of motion measurements were as follows: forward flexion to 90 degrees; posterior flexion to 15 degrees; lateral flexion to 40 degrees bilaterally; and rotary flexion to 35 degrees bilaterally.  Pain was noted at extreme range of motion in all directions as described for the lumbar spine, with the exception of rotation.  Following repetitive testing, the Veteran's forward flexion was further limited to 70 degrees.  There was no additional weakness, fatigability, or instability with repeat testing.  The examiner noted that September 2009 X-ray revealed degenerative changes at L4-L5.  The Veteran was given a diagnosis of chronic lumbar strain.  

Also of record are VA and private treatment records that show the Veteran has received intermittent treatment for his low back disability.  A January 2010 private treatment record indicates that the Veteran injured his low back in December 2009, and that he was receiving physical therapy for this injury.  There is no indication from the VA or private treatment notes of record that the Veteran's low back disability is manifested by symptoms more severe, or causes more limitation of motion, than what is reflected in the VA examination reports of record.  

Based on the evidence of record, the Board finds that an initial disability rating in excess of 10 percent for the Veteran's low back disability is not warranted.  In this regard, the Board notes that the most recent VA examination report indicates that the Veteran's flexion was limited to, at worst, 70 degrees.  The September 2009 and the January 2011 VA examination reports provide no indication that the Veteran's low back disability was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; nor is such symptomatology evidenced in the VA or private treatment notes of record.  Therefore, the Board finds that an initial disability rating in excess of 10 percent for the Veteran's low back disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.

The Board has considered the Veteran's complaints of pain on motion, as well as the findings of additional pain on repetitive testing during his VA examinations.  However, there is no finding that the Veteran had additional fatigability, weakness, lack of endurance, or loss of coordination on repetitive testing at either the September 2009 or January 2011 VA examinations.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a schedular rating in excess of 10 percent at any point during the appeal period.  

Additionally, the Board has considered assigning the Veteran a disability rating under Diagnostic Code 5243, for degenerative disc disease (DDD) or intervertebral disc syndrome based on incapacitating episodes rather than limitation of motion.  However, there is no evidence of a diagnosis of intervertebral disc syndrome and the Veteran has specifically denied, at both his VA examinations, experiencing any incapacitating episodes.  The VA treatment records and private medical records do not document any episodes of physician prescribed bed rest.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  There is also no medical documentation of totally incapacitating days.  Therefore, the Veteran's low back disability is properly rated based on pain and limitation of motion, and a higher initial disability rating in excess of 10 percent under Diagnostic Code 5243 is not warranted.   

The Rating Schedule provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1.  

In this case, the medical evidence does not establish a separate neurological disability that is due to the service-connected low back disability.  The evidence of record shows that the current manifestations are attributed to a post-service injury.  The January 2011 VA examination report indicates that the Veteran had longstanding nerve damage to the right side following a post service gunshot wound in 1977, which had no relationship to his low back disability.  For these reasons, the Board finds that the evidence does not establish that the service-connected low back disability is productive of a separate and distinct neurological disability, and a separate rating under the pertinent neurological rating criteria is not warranted.  

In summary, on this record, the assignment of a disability rating in excess of 10 percent for the service-connected low back disability is not warranted for the entire appeal period. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's low back disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration 38 C.F.R. § 3.321(b)(1) (2013).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's low back disability are contemplated by the schedular criteria.  There is no indication that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for his low back disability.  His description of his low back disability, indicates that he has reported symptoms of pain, limitation of motion, and some stiffness; all of which are contemplated by the rating criteria currently assigned.  The Board acknowledges that the Veteran has reported that his low back disability has interfered with his employment, in that his symptoms have caused him to miss work frequently.  The Veteran reported missing two weeks of work in the past 12 months due to the low back disability.  The Board finds that this does not amount to marked interference with employment.  The record shows that he maintains employment with the post office.  In sum, there is no indication that the average industrial impairment from the Veteran's low back disability would be in excess of that contemplated by the assigned schedular rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  


ORDER

Service connection for a right forearm disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back disability is denied.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.

At the outset, the Board notes that in July 2010, the Veteran submitted a statement that the Board has found to be a timely notice of disagreement with the July 2010 denial of service connection for an acquired psychiatric disability.  A review of the record shows that the Veteran was not furnished a statement of the case in response to his notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claim of service connection for GERD, the Board notes that the Veteran has asserted that his GERD symptoms, specifically acid reflux, began during active service, and continued since.  A review of the Veteran's service treatment records shows that in October 1976 the Veteran was seen for complaints of a cough and a burning sensation in his mid-chest.  He was assessed with an upper respiratory infection and prescribed medication, including Mylanta.  In December 1976 he received emergency treatment for complaints of throwing up dark blood since the previous night and burning pain and cramping in his stomach.  He was treated with Compazine and Mylanta and assessed with a diagnosis of rule out pancreatitis.  The Board notes that the Veteran was never afforded a VA examination in connection with his claim of entitlement to service connection for GERD.  As there is evidence that the Veteran may have been experiencing GERD symptoms while on active service, shown by the complaints of chest and stomach pain and the prescriptions for Mylanta, the Board finds that a VA examination is necessary to determine the nature and etiology of any currently present GERD diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, while the Veteran was afforded a VA examination for his service-connected migraine disability in January 2011, which served as the basis for the grant of a disability rating of 30 percent; he provided testimony at his August 2011 Board hearing, that indicated his migraine disability may have worsened since the January 2011 VA examination.  Specifically, the Veteran testified that at the time of his Board hearing he was experiencing migraines 3 to 4 times a week, and he indicated that these migraines sometimes required him to leave work.  The January 2011 VA examination report reflects that at that time, the Veteran had reported that he was experiencing 1 to 2 incapacitating headaches a month.  As his testimony at the August 2011 Board hearing indicates that his headaches have increased in frequency, the Board finds that a new VA examination is necessary in order to determine the current severity of the Veteran's migraine headache disability.  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA treatment records showing treatment of the GERD and migraine headaches.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

The RO should obtain copies of all records of VA treatment for the service-connected migraine headaches and GERD dated from April 2011 to present from the VA healthcare system.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the claimed GERD and service-connected migraine headaches.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO shall request legible copies of all outstanding clinical records that have not been previously obtained, and associate them with the claims file.  

2.  Obtain copies of all records of VA treatment for the service-connected migraine headaches and GERD dated from April 2011 to present from the VA healthcare system.

3.  Issue a statement of the case as to the issue of entitlement to service connection for an acquired psychiatric disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently diagnosed GERD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's GERD is etiologically related to his active service.  

A complete rationale for all opinions expressed should be provided.  The examiner is asked to specifically comment on the October and December 1976 service treatment records documenting the Veterans complaints of burning chest and stomach pain and prescribed treatment of Mylanta.  

5.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected migraine headache disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of the disability.  The supporting rationale for all opinions expressed must be provided.  

6. Then, the RO or the AMC should readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


